OPINION OF THE COURT
Order reversed, without costs; in the proceeding the petition is dismissed and in the actions judgment is granted in favor of defendants declaring that Local Law No. 11 is valid and constitutional and may go into effect on July 1, 1979, for the reasons stated in the dissenting opinion by Mr. Justice Frank D. O’Connor at the Appellate Division. Oral application for leave to file a sur reply brief denied.
*888Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Meyer. Taking no part: Judge Fuchs-berg.